Citation Nr: 1401278	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  08-19 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1972 to May 1975.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's service-connection claim for a back condition.  The Veteran disagreed with the RO's decision and perfected an appeal as to that issue.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Lincoln RO in April 2009.  A transcript of the hearing has been associated with his VA claims folder.

In June 2009, November 2010, and March 2012, the Board remanded the Veteran's claim for additional evidentiary development.  The Veteran's claims folder has since been returned to the Board for further appellate review.

The Board's review includes the paper and electronic records.

The Board notes that after the latest supplement statement of the case was issued in June 2012, additional VA treatment records were added in Virtual VA in July 2012 pursuant to development of an issue adjudicated in August 2012.  These records are duplicate copies of treatment records obtained in March 2012, which reviewed by the Appeals Management Center (AMC) in the June 2012 supplemental statement of the case.  Therefore, waiver of agency of original jurisdiction of those records is not necessary.  38 C.F.R. § 20.1304 (2013).


FINDING OF FACT

The preponderance of competent and credible evidence shows that chronic back disorder was not demonstrated in service, that arthritis of the back was not compensably manifested within one year of separation from active service, and that there is no nexus between the current back disorder and service, to include the in-service back injury.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2008, June 2009, November 2010, June 2011, and March 2012 of the information and evidence needed to substantiate and complete a claim of entitlement to service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA provided notice of how disability evaluations and effective dates are assigned in March 2008.  This claim was most recently readjudicated in a supplemental statement of the case issued in June 2012.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO and AMC obtained the Veteran's service and VA treatment records, to include obtaining additional VA treatment records pursuant to the three remands, and afforded a him VA examination for his disorder on appeal pursuant to the June 2009 Board remand.  The AMC obtained Social Security Administration records pursuant to the November 2010 remand.

Pursuant to the November 2010 Board remand, the AMC requested VA treatment records from 1975 to 1999 from Iron Mountain (a Federal contractor for storage of VA treatment records) and the Federal Records Center since the Veteran alleged that he started receiving VA treatment in 1975.  Only VA treatment records dated from 1981 to 1999 were obtained.  A document printed December 8, 2010, indicates the history of the request and the results of the request.  Another document printed June 22, 2011, indicates the history of the second request and the results of that request.  June 2012 supplemental statement of the case reports that only records dated from 1981 to 1999 were obtained.  In the November 2010 remand, the Board stated that "[i]f any such records cannot be found, or if they do not exist, the [Veterans Benefits Administration] should request specific confirmation of that fact and make a formal finding of such unavailability."  November 2010 Board remand, page 4. 

The AMC in essence received specific confirmation of the fact that records prior to 1981 could not found because Iron Mountain and the Federal Records Center provided no records prior to 1981 and there is a presumption of regularity that a search for such records was made.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In Ashley v. Derwinski, 2 Vet App. 307, 309 (1992), the United States Court of Appeals for Veterans Claims (the Court) found that the presumption of regularity applied to VA.  The Court found that there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  The presumption is not absolute; it may be rebutted by the submission of clear evidence to the contrary.  Once clear evidence is submitted, VA is no longer entitled to the benefit of the presumption and the burden shifts to VA to establish that a government official properly discharged his or her official duties.  Applying the presumption of regularity to employees of the Federal Records Center, there is no clear evidence that the Federal Records Center failed to search for any records dated prior to 1981.  

As to a formal finding, the documents printed December 8, 2010, and June 22, 2011, along with the June 2012 supplemental statement of the case indicated that the only available records were dated from 1981 to 1999 are in essence a formal finding of unavailability for records dated from 1975 to 1980.  Moreover, although the Secretary is required to comply with remand orders, it is substantial compliance, not absolute compliance, that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of due process when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

VA has a heightened duty to assist the appellant in developing his claim since government records have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The report of the July 2009 VA examination reflects that the examiner reviewed the Veteran's claims file and his past medical history, recorded his current complaints, conducted appropriate physical examinations and interview, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board therefore concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

Pursuant to the Board's prior remands, VA readjudicated the claim.  In light of that and the discussion of the post-remand examination above, VA complied with the directives of the remands to the extent necessary and possible.  Stegall v. West, 11 Vet. App. 268 (1998).

In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Claim for Service Connection

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty.  See 38 U.S.C.A. §§ 1110, 1131.

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Analysis

The VA examination report, VA treatment records, and Social Security Administration records show that the Veteran has a back disorder, diagnosed as mechanical low back strain and multi-level degenerative disease in the low back with radiculopathy of the right lower extremity.  Thus, the question is whether his current back disorder is related to active service.  See 38 C.F.R. § 3.303.

As implicitly determined in the June 2009 remand by ordering a VA examination the Board finds the claimant's contentions with regard to in-service back injury in 1974 at which time he was treated and hospitalized for epididymitis, which is supported by a May 2010 statement of another veteran, are competent and credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting a Veteran is competent to testify as to his own observable symptomatology and in-service experiences). 

The Board has reviewed the service and VA treatment records, the VA examination reports, and the Social Security Administration records.  The preponderance of competent and credible evidence shows that a chronic back disorder was not demonstrated in service, that arthritis of the back was not compensably manifested within one year of separation from active service, and that there is no nexus between the current back disorder and service, to include the in-service back injury.

The Veteran's service treatment records show no chronic back disorder.  On the separation examination, the spine was normal and the appellant reported no history of recurrent back pain.  The VA treatment records show that degenerative changes, such as arthritis, were not diagnosed until 2001.

The medical report of a private examination in May 2004 done in conjunction with the Veteran's claim for Social Security disability benefits shows that the doctor noted that the appellant's low back pain, which he had had for most of his adult life, was due to abusing his back from different types of physical work.  The July 2009 VA examiner reported that the problem being detailed was low back pain that had a date of onset of 1975.  Given the examiner's later opinion, this notation is clearly history given by the appellant.  This negates the probative value because a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The examiner opined that it was less likely that the current back pains were due to service because there was essentially no medical information in the interim after the claimed injury due to a fall until 2001.  More importantly, the examiner stated that if the current back pains were due to the in-service fall, one would have expected 2001 VA X-rays to be much worse than the mild degenerative changes that he had.  In other words, the examiner's basis for his opinion was not merely a lack of documentation of treatment between service and 2001 but also the findings on the initial X-rays of the back in 2001.

As for continuity of symptomatology, the Board finds that the Veteran is competent to report back pain symptomatology and that he is credible.  That said, supporting medical evidence is required.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  In this case, the Board gives the greater weight to the July 2009 VA examiner's opinion who in essence rejected this reporting of continuity of back pain symptomatology by opining that the back pain was not related to service and relied on the 2001 X-rays in rendering that opinion.

The Veteran is claiming that his back pain symptomatology is evidence that his current back disorder is related to active service, the Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, a relationship between mechanical low back strain and multi-level degenerative disease in the low back with radiculopathy of the right lower extremity and active service falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4  (lay persons not competent to diagnose cancer).

The Board concludes that the preponderance of the evidence is against granting service connection for a back disorder.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disorder is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


